Citation Nr: 1308801	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-42 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, status postoperative. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION


The Veteran served on active duty from August 1973 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (specifying these three issues for appeal) was received in February 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in October 2010.

The issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of prostate surgery (see substantive appeal)  has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and for residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Degenerative disc disease of the lumbar spine, status postoperative, was not manifested during the Veteran's active duty service, or within a year following the conclusion of such service, nor is degenerative disc disease of the lumbar spine otherwise related to service.



CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not incurred in or aggravated by active service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was provided in June 2009, which was prior to the December 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied. 

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the original claims for service connection and the increased rating claims.  The letter dated in June 20009 gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 
353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment reports, VA examination report dated December 2009, and private treatment records.  The Veteran had submitted authorization for Dr. S; however, in August 2009 VA was informed that this private physician had no records for the Veteran.  As well, though the Veteran reported that he had received VA treatment at VAMC Dallas since 1980, the RO requested these records, received a negative reply, and determined that there were none available prior to November 2006.  See Formal Finding of Unavailability, November 2009. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The RO arranged for a VA examination in December 2009.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board acknowledges the Representative's contention that the December 2009 examination was inadequate and that Veteran should be offered another examination.  See February 2012 Informal Hearing Presentation.  The December 2009 examiner indicated review of the service treatment records and noted he found no complaint in service regarding the low back or lumbar spine.  As will be discussed extensively below (to include in a credibility discussion), the Board's finds that the examiner's opinion is consistent with and fully supported by the evidence.  The Board finds the VA examination and opinion to be adequate.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159(b), 20.1102 (2012); Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record (which does not contain any additional evidence or information).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran has not contended that he suffered a low back or lumbar spine injury in combat; therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application here.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Veteran contends that he is entitled to service connection for a back injury in service, as a result of which he underwent back surgery, L3 and L4 laminectomies, in approximately 2000.  Specifically, he has asserted that he was injured in an auto accident in service and has suffered back pain since that time.  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for the claimed condition.  Service treatment records show the Veteran was treated in April 1974 for sharp back pains.  The service clinician noted the Veteran complained about sharp pains in the mid back, below the shoulder blades.  He denied any trauma.  The clinician assessed chest congestion.  In July 1974 the Veteran sought treatment, reporting back pain for three days.  The clinician noted he reported pain mostly beneath the left shoulder blade with slight rebound tenderness.  While the service clinician did not list a particular assessment for this July 1974 request for treatment, he did provide prescriptions for treatment.  The Board observes that neither entry contained any mention of the low back or lumbar spine, nor was there any follow-up evaluations after these two treatment reports.   

In August 1974, the Veteran sought treatment.  The service clinician noted he complained of a stiff neck from an auto accident within the previous 24 hours.  There had been no pain until that evening.  The clinician prescribed aspirin and hot soaks "to the neck" and he was to return for evaluation.  Another entry, dated two days later in August 1974, noted it was a follow-up for the neck.  The Veteran reported some muscle spasms and the clinician prescribed medication.  He was to return as needed.  There were no further treatment entries that referred back to this complaint.  

In February 1975 the Veteran underwent a Report of Medical Examination, apparently for air crew duty qualification.  The spine was determined to be clinically normal.  In November 1975, the Veteran underwent another Report of Medical Examination, for an annual crewmember evaluation.  Again, the spine was determined to be clinically normal.  Reports of Medical History, also dated in February 1975 and November 1975, contain negative indications to the query whether the Veteran ever had or had then recurrent back pain.  The Board notes that the February 1975 Report of Medical History in particular bears a list of several past incidents or injuries reported by the Veteran in the comment section with the service clinician's annotations; however, not one report included any mention of the low back or lumbar spine.   

Finally, in October 1979, the Veteran had a separation Report of Medical Examination.  The spine was found to be clinically normal.  There was no Report of Medical History in the record and no indication that one had been completed.  

The service treatment reports stand in stark contrast to the Veteran's current assertions.  The Veteran reported to the December 2009 VA examiner that he had experienced aches and pains in his back following the in-service auto accident and the symptoms of pain continued after that.  However, the Board has found no complaint or request for treatment for the low back and only for pain beneath the shoulder blades and pain in the neck.  The Board believes it reasonable to assume that military medical personnel would have documented any low back complaints and/or abnormal findings during the course of treating the Veteran after the accident.  The Veteran's current assertions are inconsistent with the contemporaneous evidence.

Moreover, subsequent to the inservice accident, the Veteran expressly denied recurrent back pain twice in service, on the February 1975 Report of Medical History and on the November 1975 Report of Medical history.  His statements now, nearly 40 years after these service treatment reports and made while prosecuting a claim seeking entitlement to benefits, are simply inconsistent with his inservice actions.  Therefore, the Board finds the Veteran's statements contending that he experienced low back or lumbar spine pain in connection with the inservice accident and continuously thereafter to be not credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran separated from service in November 1979 and in August 1980 submitted a claim seeking service connection for the residuals of a fracture to a finger, for which service connection was eventually granted.  The claim does not mention any aspect of the low back or lumbar spine.  It is reasonable to believe that he would have included a claim for low back disability with his other 1980 claims if he in fact believed that he had low back disability related to service.  This further diminishes his credibility.

The Veteran was afforded a VA general examination in September 1980.  This general examination included a review of systems and for the musculoskeletal system, the examiner referred to a separate evaluation, which focused entirely on the fractured finger.  That the Veteran, in August 1980 and September 1980, submitted a claim seeking service connection for one disorder, and made no reference in either August 1980 or September 1980, when undergoing a VA general examination, to chronic low back pain is evidence that weighs against assertions made, over 30 years later, that he was experiencing chronic low back pain within the year after he separated from service.  As such, the Board finds to be not credible statements made by the Veteran, while prosecuting this claim, that he experienced low back or lumbar spine pain chronically upon separation from service or within the year after separation.  

Private treatment reports from one clinic span from early 1985 to early 2002.  These private records do not mention the Veteran's service or any injury or incident in service.  The first complaint regarding an auto accident is found in early September 1986.  The Veteran reported he had been in a motor vehicle accident that morning and that he had been rear-ended.  He complained of headaches, as his head hit the window.  An entry one week later, still in September 1986, referred to his "back" hurting as well as the neck, though the entry was not more specific.  The clinician indicated MSUS (musculo-skeletal ultrasound) was applied to the neck and shoulders.  An entry, dated the next day in September 1986, noted MSUS was applied to the low back.  This was the first mention of the low back specifically.  Additional entries, still in September 1986, referred to MSUS to the low back or "L/S" back and that the Veteran needed a note for work.  A later entry, dated in mid September, 1986, listed two (2) recent motor vehicle accidents (one in August 1986 and one in September 1986) and that the Veteran complained of "backache" and numbness at the base of the neck.  The private clinician assessed the headaches, and the Veteran was to not work for the remainder of the month.  

The next complaint about his "back" was a January 1988 entry, in which the Veteran sought treatment for a cough and he reported his back was hurting.  In the middle of September 1988, the Veteran sought treatment and reported he had had an auto accident the previous night (side-swiped).  He complained about his head and neck.  The next two days, MSUS treatment included his "low back."  Soon thereafter, he was seen in follow-up for a worker's compensation claim and the clinician noted he "still" had soreness in the mid-back.  The clinician provided no assessment as to the low back.  More treatment entries dated nearly sequentially indicated MSUS was applied to the low back and "back" and that he "still" had mid-back pain.  The last entry for September 1988 noted the Veteran "still" had aching in the right lower back, though there was no history of re-injury.  Entries for October 1988 also listed MSUS applied to the "low back," that the Veteran returned to regular activity and that his range of motion was good.  In November 1988 the Veteran sought treatment for his low back pain and the clinician noted it was tender at L3, L4.  There were no more complaints or requests for treatment documented for the low back until May 1989.

In May 1989 the Veteran reported to his clinician he had had an auto accident that morning.  He had been hit in the rear, and there was no pain, though he experienced a backache that evening.  Again, there was no assessment provided as to the reported "backache."  

No treatment entry referred to the low back again until September 1994.  The Veteran had a general physical and the clinician assessed arthritis in the low back and hands.  Though the Veteran continued to seek medical treatment for a variety of disorders with this clinician, the next documented reference to the low back is found in February 2000.  The February 2000 entry noted the Veteran reported a pinched nerve in his "back", right leg and right knee, and that he had been experiencing numbness and tingling for about two months.  The clinician assessed iliotibial band syndrome.  A May 2001 entry noted the Veteran's history of having had back surgery on the L3, L4 (the records for which have already been determined to be unavailable).  There were no further entries in the private records that mentioned the low back or lumbar spine.  

The Veteran initiated VA treatment in December 2006.  He reported he started to have back pain, tingling in the right leg again, which started almost one year prior to that evaluation.  The Veteran was then referred to as having a prior history of low back pain.  In a March 2007 pain management consultation, the Veteran reported pain in the low back that radiated into the right leg.  He reported he had been involved in two prior motor vehicle accidents that may have contributed to his back pain and that approximately six years prior he developed pins and needle sensations in the right thigh and then had the L3-L4 laminectomy.  For one year after the surgery he experienced no pain or paresthesia to the right leg, but since that time, the pain was continuously throbbing in the low back, accompanied by right leg numbness.  This VA pain management consultation does not include any mention of the Veteran's service or any injury in service.  He underwent a MRI study and was assessed with failed back syndrome, with possible right sacroiliitis, bilateral facet arthroscopy, and right myofascial tenderness in the right gluteal area.  In an April 2009 VA primary care evaluation, his chronic back pain was noted and the Veteran was assessed with osteoarthritis.      

In December 2009 he was afforded a VA spine examination.  To the examiner, the Veteran reported his low back started to give him problems 20 to 40 years ago, which the Board notes would approximately equate to an onset range of 1989 to 1969 (though the Veteran enlisted in 1973).  He also reported the in-service auto accident, as having occurred in 1973 or 1974 and that he had been very stiff and sore.  While the back pain improved, the soreness remained.  The Veteran then reported he sought private treatment in 1979 and 1980 and while he was given pain medication, the low back pain remained until he sought treatment from a neurosurgeon and underwent surgery approximately 10 to 12 years prior to this examination.  This surgery had been a laminectomy, but not fusion.  The Veteran reported he had been told he had had a "calcium buildup" in his spine from his "accident."  He also reported he has continued to experience back pain, located predominantly on the right side of the lower lumbar spine, which radiated down the right leg to the knee.  There was no other surgery and no history of further injury or trauma.   

The examiner conducted a physical examination and noted a normal gait.  Waddell signs were positive for axial loading and light tough only.  The examiner assessed lumbar spine degenerative disc disease and facet degeneration status post L3-L4 laminectomy.  The examiner noted his review of the claims file, that included the service treatment reports.  He specifically noted the Veteran sought in-service treatment for mid-back pain, not for low back or lumbar pain and that the separation examination was negative for any back abnormality.  He also noted the private treatment reports contained requests for treatment following at least two motor vehicle accidents and that there was no evidence of treatment for the low back prior to the auto accidents and that (documented) evidence of chronic symptoms was not evidence prior to the accidents as well.  Based on the evidence available to him, the examiner opined the current lumbar spine disorder was less likely than not related to the in-service treatment for a mid-back disorder.     

The Board finds that the VA examination report is highly probative in this case.  It contains a competent medical opinion addressing the pertinent etiological question with a clear conclusion and analytical rationale; it is informed by review of the claims file, interview of the Veteran, and direct medical inspection of the Veteran's disability on appeal.  In particular, the examiner considered the credible, contemporary evidence as was found in the service treatment records and the private treatment reports.  The Board has already found the Veteran's statements, made decades after service, as to the low back symptoms he allegedly experienced in service, to be not credible; therefore, that the examiner did not explicitly reference these statements does not render the examination inadequate.  See February 2012, IHP.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

While the Veteran is competent to report experiencing low back pain and soreness, the Board finds that he is not competent to assess a disorder as complex as one involving the spine, nerves, and muscles of the low back and right leg.  

Here, although the Veteran did have documented mid-back pain treatment during service, and was diagnosed with lumbar spine degenerative disc disease and facet degeneration status post L3-L4 laminectomy, and arthritis, many years following service, the evidence does not show that his disease, lumbar spine degenerative disc disease and facet degeneration status post L3-L4 laminectomy, and arthritis, is related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiners provided a negative nexus opinion.  The December 2009 VA examiner provided a persuasive rationale, grounded in credible evidence, as discussed above, that addressed the lack of the Veteran's in-service symptom history, his post-service symptom history, and the significance of his specific symptom history and clinical findings.  The examiner's opinion is uncontradicted.  No medical professional has provided any adequate opinion indicating that the Veteran has a current lumbar spine disorder related to the symptoms during service, nor any opinion indicating that his lumbar spine disorder is related to the mid-back symptoms during service, or to the August 1974 (in-service) auto accident after which the Veteran sought medical treatment only for his neck; nor has any medical professional opined (based on the accurate history) that the claimed disability is otherwise related to service.  As noted above, none of the Veteran's post-service medical records present a medical etiology opinion that the claimed disorder is related to the Veteran's military service.

The Board acknowledges the Veteran's report to the December 2009 VA examiner that, apparently, the surgeon who performed the L3-L4 laminectomy had told him that his spine had a calcium buildup from his "accident."  While the Veteran ordinarily would be competent to report a current diagnosis as provided to him by another clinician, the Board finds this statement too vague to have any probative value.  Of record are at least four (4) motor vehicle accidents, three of which were post-service (1986, 1988, and 1989).  As it is thoroughly unclear to which auto accident the private physician (who may have performed the surgery in approximately 2000) was referring and on the basis of what evidence, and as this statement does not appear to be a diagnosis so much as an opinion as to etiology, the Board finds it has no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is no credible evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan, the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not persuasive.  The October 1979 service separation examination report shows that the Veteran was medically examined including with regard to his spine.  Such a medical examination presented the Veteran with an opportunity to present any pertinent symptoms for medical evaluation, yet the service examination report found the spine clinically normal.  Further, the actions of the Veteran of submitting a claim in August 1980 only for the now service-connected residuals of a finger fracture, and undergoing a VA general medical examination without reference to his low back is difficult to reconcile with his statements, made decades later, that he was experiencing continuous low back symptoms at the same time since service.    

The Board additionally notes that the Veteran was diagnosed with arthritis of the low back in 1994, nearly 15 years after service.  This further fails to support a finding of continuity of symptomatology following service. 

The Board finds that the STRs, read together, strongly suggest that the Veteran did not experience or seek treatment for low back symptoms in service.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of low back arthritis in the years proximately following service. 

As noted above, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the STRs do not diagnose any chronic low back or lumbar disability, (2) neither was such a disability found at separation or within one year of separation, (3) the first evidence of any low back arthritis is not shown until more nearly 15 years after service, and (4) the only probative medical opinion of record fails to relate any low back or lumbar spine disability to service, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of the claimed disability. 

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine, status post operative, is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran is also claiming entitlement to service connection for bilateral hearing loss.  He asserts that noise exposure from his duties that exposed him to jet engines has resulted in his hearing loss.

When the Veteran was afforded a VA audiological examination in December 2009, the VA examiner rendered an opinion that the hearing loss was not related to service.  The examiner based his opinion upon his review of the claims file, his interview of the Veteran, and the audiometric testing, though he did not otherwise provide a rationale for the opinion.     

However, the Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board finds the December 2009 VA examination to be arguably adequate because the examiner did not address whether the multiple audiograms provided to the Veteran in service suggested a decrease in hearing acuity in service even though still within normal limits.    The Veteran is to be provided another examination upon remand.

The Veteran has generally claimed that he was exposed to jet engine fuel while in service and that his prostate cancer, diagnosed in 2007, was attributable to that exposure.  His DD 214 indicates that the Veteran's primary specialty was an aviation electronics technician.  In order to provide the Veteran with every appropriate consideration in this appeal, the Board believes that a VA examination with a medical opinion is warranted under these circumstances.  In this case where the Veteran is established to have been exposed to jet engines (service treatment records noted the Veteran was air crew qualified) during military service, the Board finds that fully informed appellate review would benefit significantly from a VA examination with a medical opinion directly addressing the medical etiological question at issue.  The sought medical opinion should include a determination of whether it is at least as likely as not that the prostate cancer diagnosed in 2007 was etiologically related to the Veteran's military service.  As the Veteran has not yet been afforded such an examination, remand to provide an appropriate VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran's most up-to-date VA treatment records (since April 2009) have been associated with the claims-file regarding his bilateral hearing loss and residuals of prostate cancer. 

2.  The Veteran should be afforded another VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss is causally related to the Veteran's service, to include noise exposure during service.  

For purposes of the opinion, noise exposure during service should be assumed as the Veteran's duties were as a aviation electronics technician and that he was air crew qualified.  The examiner should specifically discuss whether the multiple in-service audiograms demonstrated any decrease in hearing acuity which would suggest that the Veteran's current bilateral hearing loss is causally related to noise exposure during service.

3.  The Veteran should be scheduled for an appropriate examination to evaluate the etiology of his prostate cancer.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

Is it is at least as likely as not (a 50% or higher degree of probability) that the prostate adenocarcinoma is causally related to the Veteran's service, to specifically include the Veteran's duties and exposure to jet fuel.  

A detailed rationale for all opinions expressed should be provided.

4.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

5.  Thereafter, the RO/AMC should review the expanded record and determine if the benefits sought can be granted.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


